OPINION — AG — ** RULES AND REGULATION — ANNUAL LEAVE — EMPLOYEES ** ONE OF THE EMPLOYEES OF THIS DEPARTMENT (DEPARTMENT OF WELFARE) WAS TAKEN ILL ON OR ABOUT JUNE 5, 1948 AND PASSED AWAY JUNE 8, 1948. THE PAYROLL FOR THIS DEPARTMENT HAS BEEN MADE UP AND APPROVED FOR THE MONTH OF JUNE, 1948. NOW, WILL THE HEIRS OF THIS DECEASED EMPLOYEE BE ENTITLED TO HIS WARRANT AS APPROVED FOR THIS MONTH ON JUNE, 1948 TAKING INTO CONSIDERATION HIS UNUSED ANNUAL LEAVE AND SICK TIME ? — ONLY FOR DAYS WORKED. (VACATION TIME, ANNUAL LEAVE, BENEFITS, DEATH, STATE EMPLOYEE, STATE AGENCY) CITE: OPINION NO. JUNE 29, 1938 — PEARCE, 56 O.S. 1 [56-1], 62 O.S. 483 [62-483] (FRED HANSEN)